Cr banger, J.
— I. Complaint is made in the case because the court did not allow the jury to return a general verdict. It must be conceded that the discretion of the jury as to a general verdict was practically controlled by the court. A contention of appellee on *541this branch of the case is that the law as to a general verdict is not applicable to garnishment proceedings. :To our minds, much depends in that respect upon the .form or stage of the proceeding. In this case the pro-needing was so shaped that an issue was formed for trial to a jury, and the result of the trial was to determine the liability of the garnishee to the plaintiff. If the •allegations of the plaintiff’s pleadings were true, the plaintiff should recover; if not, the defendant or garnishee. Does the law contemplate a distinction between such an action, tried to a jury, and other actions? There is no civil action in which the facts to control the judgment may not be known by special findings, but it has been held that, in a case with such findings, a court must not interfere with the discretion of the jury to return a general verdict, and that to do so is reversible error. Schultz v. Cremer, 59 Iowa, 182. A general verdict is one in which the jury pronounces generally for the plaintiff or for the defendant upon all or upon any of the issues. Code, sec. 2806. “In all actions, the jury, in their • discretion, may render a general or ¡special verdict. Code, sec. 2808. The language of the section is, “in all actions.” It makes no exceptions. In the case of Schultz v. Cremer, supra, it is not pretended but that the judgment had support fin the special verdict, and, if so, of course no general verdict -could change the result (Code, sec. 2809); but, notwithstanding, it was held to be error, and on the theory that “ the legislature considered that it was proper that ■the jury should, in every case, be allowed to contemplate the general result,” and the cause was reversed alone for that reason. This view has something of support by way of comment in Morgan v. Thompson, 60 Iowa, 280. The writer concedes that the argument of ■appellee from the standpoints of reason, the utility of the law and a want of prejudice are difficult to •answer; but it is no more applicable to this case than to any in which the special verdict is such that it controls the judgment. The plaintiff expressly demanded *542that a general verdict be returned, and the court, by its instructions, in effect, denied the jury the1 right to do so. The point seems to be settled by adjudication, and the action of the court must be held as error.
II. The pleadings involve a question of fraud. The special findings do not seem to have reference to that branch of the case, and we infer that the court' thought the testimony did not warrant its submission. Without commenting on the testimony, — which, perhaps, should be avoided in view of a new trial,- — we think the jury should have been allowed to pass upon the tona ftdes of the transaction by which the property passed to the control of the garnishee. The judgment of the superior court is ■ Reversed.